 



Exhibit (10)(s)
2007 Compensation Arrangements
On February 8, 2007, the Compensation Committee of the Board of Directors of
Vulcan Materials Company (the “Company”) determined the following for the Named
Executive Officers to be included in the Company’s 2007 proxy statement (the
“NEOs”):

  (a)   new annual base salaries effective March 1, 2007;     (b)   short term
cash incentive awards (bonus) for 2006 performance, payable in March 2007; and  
  (c)   short term target bonus percentages for the 2007 fiscal year.

The compensation for the CEO was ratified by the Board of Directors.
Salary and Cash Bonus
Each of the NEOs participates in the Vulcan Materials Company Executive
Incentive Plan (“EIP”) or the Management Incentive Plan (“MIP”). No executive
may participate in both plans concurrently. Under these plans, participating
executives are entitled to earn an annual cash incentive award to the extent
established financial objectives are achieved. Total incentive payments to
executive officers participating in the EIP in any year cannot exceed 4% of
consolidated net earnings in excess of 6% of net capital for the prior year. For
annual bonuses payable for the Company’s fiscal year 2007, 40% of the maximum
amount available for payment has been allocated to the Chief Executive Officer
and 15% of the maximum amount available for payment has been allocated to each
of the other participants (“Bonus Caps”). Total payments under the MIP in any
year cannot exceed 10% of consolidated net earnings in excess of 6% of net
capital for the prior year.
The Compensation Committee has selected Economic Profit (“EP”), which is defined
as operating income after current taxes less a charge for capital employed, as
the financial performance objective for determining awards under the EIP and
MIP. A target EP is established by the Compensation Committee annually at its
February meeting based on the average of last year’s actual EP and last year’s
target EP for the Company as well as each of its divisions, subject to certain
adjustments, including the effects of certain long-term investment projects. The
target EP represents the amount of EP that must be earned in order for a “target
bonus” to be paid. The “target bonus” is expressed as a percentage of base
salary and established for each named executive officer based on market surveys
of similar-sized industrial companies. An executive can earn from zero up to an
amount equal to his Bonus Cap, depending on the actual EP results for the year.
If the EP performance relative to the EP target (for the Company or its business
units as applicable for the particular executive officer) is not met, then the
executive’s bonus would be reduced in accordance with a predetermined schedule.
In the case of the NEOs other than the Chief Executive Officer, the Chief
Executive Officer can adjust the actual bonus to be paid to the NEOs subject to
the EIP individual Bonus Caps, based on:

  •   the individual performance of the executive     •   the safety, health and
environmental performance record of the Company and its Divisions     •  
consistent above target performance for 3 or more years     •   successful
implementation of Vulcan strategic objectives

The Compensation Committee likewise determines the actual bonus payable to the
Chief Executive Officer based on his performance, subject to the restraints and
caps set forth above.

 



--------------------------------------------------------------------------------



 



For each NEO, the following table sets forth the executives’ (i) 2007 base
salary effective March 1st, (ii) cash bonus to be paid in March 2007 based on
2006 performance, and (iii) target bonus opportunity for the 2007 fiscal year.

                                      New Base                 Salary   Target
2007             Effective   Annual Bonus             March 1,   Opportunity as
  2006         2007   A Percentage of   Bonus Named Executive   Title   ($)  
Base Salary   ($)
Donald M. James
  Chairman and Chief
Executive Officer     1,200,000       100 %     3,100,000  
Guy M. Badgett, III
  Senior Vice President,
Construction Materials     475,000       60 %     725,000  
James W. Smack
  Senior Vice President,
Construction Materials   N/A(1)   N/A(1)     720,000  
Daniel F. Sansone.
  Senior Vice President, Chief
Financial Officer     475,000       60 %     690,000  
Ronald G. McAbee
  Senior Vice President,
Construction Materials — West     350,000 (2)     60 %     645,000  

 

(1)   Mr. Smack will retire from the Company effective March 1, 2007.  
(2)   In addition to this amount, Mr. McAbee’s salary also includes a $100,000
cost of living adjustment that will remain in force for as long as he continues
to reside in California.

 